Since the case is in equity, the pleas of both plaintiff and defendants are addressed to the trial court as a chancellor. All elements of the case are to be considered. The conduct of the parties will be carefully scrutinized to determine whether they are entitled to relief or protection of the court. From a consideration of the entire record, the trial court was justified in its finding that there was a proximate connection between the acts of defendants and the violence charged. In respect to the plaintiff's place of business, the defendants have therefore forfeited whatever rights they might otherwise have had peaceably to picket under the law. Rights peaceably exercised will be protected by the courts but such protection is forfeited when the attempted exercise thereof is accompanied by acts of violence as in the instant case.
For the reasons stated I concur in the judgment only.